 

Exhibit 10.2

 

To: Globalstar, Inc.       300 Holiday Square Boulevard   Covington, Louisiana
70433   United States of America   Attention: James Monroe III

 

From: BNP Paribas, as the COFACE Agent

 

Date: 23 January 2013

 

By Express Mail and E-mail

 

Dear Sirs,

 

Waiver Letter No.13 - COFACE Facility

 

1.            Introduction

 

1.1.        We refer to:

 

(a)          the facility agreement dated 5 June 2009 between Globalstar, Inc.
as the Borrower, BNP Paribas, Societe Generale, Natixis, Credit Agricole
Corporate and Investment Bank and Credit Industriel et Commercial as the
Mandated Lead Arrangers, BNP Paribas as the Security Agent and the COFACE Agent
and the banks and financial institutions listed in schedule 1 (Lenders and
Commitments) thereto as the Original Lenders, as amended from time to time (the
"Facility Agreement");

 

(b)          the accounts agreement dated 5 June 2009 between the Borrower,
Thermo, the Offshore Account Bank, the Security Agent and the COFACE Agent (as
amended and restated pursuant to the deed of waiver and amendment No.7 dated 30
September 2011) (the "Accounts Agreement");

 

(c)          the reservation of rights letters dated 29 Tone 2012 and 4 January
2013 from the COFACE Agent to the Borrower (the "Reservation of Rights
Letters"); and

 

(d)          the amendment and waiver request letter dated 3 July 2012 from the
Borrower to the COFACE Agent setting out, among other things, certain Defaults
(the "Relevant Defaults").

 

1.2.         Unless otherwise defined herein, terms and expressions defined in
the Facility Agreement shall have the same meaning when used in this letter (the
"Letter").

 

1.3.         We write to you in our capacity as COFACE Agent under the Finance
Documents.

 

 

 

 

2.            Payment of 4th Launch Insurance Costs

 

2.1.         Subject to certain exceptions (which are not applicable for the
purposes of this Letter), Clause 5.2(a) (Permitted Withdrawals from the
Collection Account) of the Accounts Agreement requires that the Borrower may
only withdraw amounts from the Collection Account at the times, for the purposes
and in the order or priority set out in schedule 5 (Order of Application) of the
Accounts Agreement.

 

2.2.         Clause 6.3(e) (Contingent Equity Funding) of the Accounts Agreement
provides that the proceeds of any "Deficiency Funding" (as such term is defined
in the Accounts Agreement) transferred to the Collection Account shall be
applied at any time to pay amounts due in accordance with paragraphs (a) to (f)
of schedule 5 (Order of Application) of the Accounts Agreement.

 

2.3.         Prior to the date of this Letter, an amount equal to eight million
five hundred and twenty five thousand Dollars (US$8,525,000) has been
transferred from the Thermo Contingent Equity Account to the Collection Account
(the "Relevant Contingent Equity Funds").

 

2.4.         A payment of nine million two hundred and ten thousand and forty
three Dollars and twenty three cents (US$9,210,043.23) is due from the Borrower
to certain insurers -within fifteen (15) days of receipt of a notice of demand
from such insurers, in respect of insurance costs that relate to the Launch
Insurance for the proposed Launch of the "hatch 4" Satellites (the "4th Launch
Insurance Costs").

 

2.5.         The COFACE Agent (for and on behalf of the Majority Lenders) agrees
that notwithstanding the provisions of clauses 5.2(a) (Permitted Withdrawals
from the Collection Account) and 6.3(e) (Contingent Equity Funding) of the
Accounts Agreement, and subject to the terms of this Letter, the Borrower shall
be entitled to apply:

 

(a)          the Relevant Contingent Equity Funds; and

 

(b)          any other monies standing to the balance of the Collection Account
and representing monies transferred from the Thermo Contingent Equity Account in
an amount not exceeding the difference between the 4th Launch Insurance Costs
and the Relevant Contingent Equity Funds,

 

in payment of the 4th Launch Insurance Costs to the relevant insurers within
fifteen (15) days of receipt by the Borrower of a notice of demand in relation
thereto. Solely in connection with the application of funds contemplated by this
paragraph 2, the

 

2.6.         COFACE Agent (for and on behalf of the Majority Lenders) hereby
waives the provisions of 5.2(a) (Permitted Withdrawals from the Collection
Account) and clauses 6.3(e) (Contingent Equity Funding) .of the Accounts
Agreement.

 

2.7.         Promptly following the payment contemplated by paragraph 2.5 above,
the Borrower shall deliver to the COFACE Agent evidence satisfactory to it that
the payment of the 4th Launch Insurance Costs has been made in full.

 

2

 

 

3.            Payment of 4th Launch CapEx Costs

 

3.1.         Pursuant to the provisions of clauses 9.2 (Withdrawals from the
Debt Service Reserve Account) and 9.3 (Excess Funding in the Debt Service
Reserve Account) of the Accounts Agreement, the Borrower is only entitled to
withdraw amounts standing to the credit of the Debt Service Reserve Account for
the purposes of either:

 

(a)          payment of Debt Service; or

 

(b)          payment to the Debt Service Account, in each case, as set out in
the Accounts Agreement.

 

3.2.         On 29 January 2013, a payment of eight million six hundred and
twenty five thousand Dollars (US$8,625,000) is due to the Launch Services
Provider from the Borrower pursuant to the terms of the Launch Services Contract
in respect of certain Capital Expenditures relating to the proposed Launch of
the "batch 4" Satellites (but excluding, for the avoidance of doubt, any amounts
relating to the 4th Launch Insurance Costs) (the "4th Launch CapEx Costs").

 

3.3.         As of the date of this Letter, the balance standing to the credit
of the Debt Service Reserve Account that exceeds the DSRA Required Balance is an
amount equal to eight million eight hundred and fifty nine thousand and one
hundred Dollars (US$8,859,100) (the "DSRA Excess Amount").

 

3.4.         The COFACE Agent (for and on behalf of the Majority Lenders) agrees
that, notwithstanding the provisions of clauses 9.2 (Withdrawals from the Debt
Service Reserve Account) and 9.3 (Excess Funding in the Debt Service Reserve
Account) of the Accounts Agreement and subject to the provisions of this Letter,
the Borrower shall be entitled to instruct the Offshore Account Bank to pay from
the Debt Service Reserve Account directly to the Launch Services Provider an
amount equal to the lesser of:

 

(a)          the DSRA Excess Amount; and

 

(b)          the 4th Launch CapEx Costs,

 

in payment of, pro tanto, the 4th Launch CapEx Costs.

 

3.5.         Solely in connection with the application of funds contemplated by
paragraph 3.4, the COFACE Agent (for and on behalf of the Majority Lenders)
hereby waives the provisions of clauses 9.2 (Withdrawals from the Debt Service
Reserve Account) and 9.3 (Excess Funding in the Debt Service Reserve Account) of
the Accounts Agreement.

 

3.6.         Pursuant to clause 6.2 (Permitted Withdrawals from the Thermo
Contingent Equity Account and the Borrower Contingent Equity Account) of the
Accounts Agreement, no amounts may be withdrawn from the Thermo Contingent
Equity Account in accordance with clause 6.3(a)(ii)(B) (Contingent Equity
Funding) of the Accounts Agreement if a

 

3

 

 

Default has occurred and is continuing, and, to the extent that any such amounts
are permitted to be withdrawn, such amounts are to be:

 

(a)          requested by the Borrower in the manner set out in clauses 6.3(a)
and (b) (Contingent Equity Funding) of the Accounts Agreement; and

 

(b)          following such request, paid to the Collection Account and applied
in accordance with schedule 5 (Order of Application) to the Accounts Agreement
pursuant to the provisions of clauses 6.3(a) and (e) (Contingent Equity Funding)
of the Accounts Agreement

 

3.7.         As at the date of this Letter, certain Events of Default have
occurred and are continuing.

 

3.8.         Notwithstanding that certain Events of Default have occurred prior
to the date of this Letter and are continuing, and subject to the provisions of
this Letter, the COFACE Agent (for and on behalf of the Majority Lenders) agrees
that the Borrower shall be entitled to instruct the Offshore Account Bank to pay
from the Thermo Contingent Equity Account:

 

(a)          directly to the Launch Services Provider an amount equal to the
amount (if any) by which the 4th Launch CapEx Costs exceeds the amount paid to
the Launch Services Provider under paragraph 3.4 above, in payment of, pro
tanto, the 4th Launch CapEx Costs; or

 

(b)          directly to the relevant insurers an amount not exceeding the
amount referenced in paragraph 2.5(b) above, in payment of the 4th Launch
Insurance Costs.

 

3.9.         Solely in connection with the application of funds contemplated by
paragraph 3.8, the COFACE Agent (for and on behalf of the Majority Lenders)
hereby waives the provisions of:

 

(a)          clause 6.2 (Permitted Withdrawals from the Thermo Contingent Equity
Account and the Borrower Contingent Equity Account) of the Accounts Agreement in
respect of there being no Default;

 

(b)          clauses 6.3(a) and (b) (Contingent Equity Funding) of the Accounts
Agreement in respect of the process to be followed by the Borrower when
requesting the release of funds from the relevant account; and

 

(c)          clauses 6.3(a) and (e) (Contingent Equity Funding) of the Accounts
Agreement in respect of payments being made to the Collection Account and
applied in accordance with schedule 5 (Order of Application) of the Accounts
Agreement.

 

4

 

 

3.10.        For the avoidance of doubt, no transfer from the Thermo Contingent
Equity Account to the relevant account of the Launch Services Provider will be
permitted unless the Borrower has complied with all the terms and conditions set
out in clause 6 (Thermo Contingency Equity Account) of the Accounts Agreement
other than as waived pursuant to this Letter.

 

3.11.       Any payment to be made pursuant to paragraphs 3.4 and 3.8 above may
only be made following receipt by the COFACE Agent of:

 

(a)          evidence satisfactory to it in all respects of the payment of the
4th Launch Insurance Costs;

 

(b)          a copy of a duly certified Invoice from the Launch Services
Provider; and

 

(c)          payment instructions from the Borrower to the Offshore Account Bank
instructing the Offshore Account Bank to pay directly to the Launch Services
Provider, from the funds standing to the credit of the Thermo Contingent Equity
Account, an amount equal to the amount (if any) by which the 4th Launch CapEx
Costs exceed the amount to be paid to the Launch Services Provider under
paragraph 3.4 above.

 

4.            General Provisions

 

4.1.         The granting of the waivers referred to in this Letter shall in no
circumstances be construed to be, other than for the sole purpose described
above, a waiver of:

 

(a)          any Relevant Default; or

 

(b)          any other Default which has occurred or which may occur in the
future (and whether or not any Finance Party is aware of the same), including,
but not limited to, any rights which may arise under clause 24 (Remedies upon an
Event of Default) of the Facility Agreement.

 

4.2.         This Letter is provided without prejudice to:

 

(a)          the Reservation of Rights Letters; and

 

(b)          each Obligor's continuing obligations under the Finance Documents
to which it is a party and which continuing obligations shall remain in full
force and effect.

 

4.3.         For the avoidance of doubt, the provisions of clause 6 (Payment of
Waiver Fees) of the sixth amendment letter to the Facility Agreement dated 30
March 2011 and entered into between, amongst others, the Obligors and certain
other parties to the Facility Agreement ("Amendment Letter No. 6") shall apply
to this Letter, save that the COFACE Agent (on behalf of the Majority Lenders)
agrees that for the sole purpose of this Letter only, the provisions of
paragraph (b) thereof shall be disapplied and each Waiver Fee (as such term is
defined in Amendment Letter No. 6) shall instead be payable by the Borrower on
or prior to 23 April 2013.

 

5

 

 

4.4.         Each Obligor confirms in favour of the COFACE Agent that:

 

(a)          it hereby agrees to the terms and conditions of this Letter; and

 

(b)          notwithstanding this Letter, each Finance Document to which it is a
party remains in full force and effect and the rights, duties and obligations of
each Obligor are not, except as expressly stated to the contrary in this Letter,
released, discharged or impaired by this Letter.

 

4.5.         The following provisions of the Facility Agreement are incorporated
into this Letter, mutatis mutandis, as if set out in this Letter with references
to "this Agreement" being construed as references to this Letter: clauses 17
(Costs and Expenses), 35 (Partial Invalidity), 38 (Counterparts), 39 (Governing
Law) and 40 (Enforcement).

 

4.6.         This Letter shall constitute a Finance Document.

 

4.7.         Any failure by the Borrower to comply with this Letter shall,
subject to any applicable grace periods under the Finance Documents, constitute
an Event of Default.

 

4.8.         Other than as set out in this Letter, each Finance Document shall
remain in full force and effect. Each Finance Party reserves all other rights or
remedies it may have now or in the future.

 

4.9.         Other than in respect of each Finance Party, a person who is not a
party to this Letter may not rely on it and the terms of the Contracts (Rights
of Third Parties) Act 1999 are excluded.

 

Please confirm your acceptance of and agreement to, the provisions of this
Letter by signing and dating the enclosed copy of this Letter and returning it
to the COFACE Agent.

 

Yours faithfully

 

/s/ Jean Philippe Poirier

 

/s/ E. Galzy

 

For and on behalf of
BNP Paribas
as COFACE Agent for and on behalf of the Finance Parties

 

6

 

 

Acknowledged and agreed

For and on behalf of

Globalstar, Inc.

as Borrower

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Thermo Funding Company LLC

as Obligor

 

/s/ James Monroe III   By: James Monroe III   Title: Manager   Date: 23 January
2013  

 

Acknowledged and agreed

For and on behalf of

GSSI, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar Security Services, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar C, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar USA, LLC

as Subsidiary Guarantor

 

7

 

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar Leasing LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Spot LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

ATSS Canada, Inc.

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar Brazil Holdings, L.P.

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

GCL Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

8

 

 

Acknowledged and agreed

For and on behalf of

GUSA Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

Acknowledged and agreed

For and on behalf of

Globalstar Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III   By: James Monroe III   Title: CEO   Date: 23 January 2013
 

 

9

 

